DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-13
Withdrawn claims: 				3-13
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				3 and 7
New claims: 					None
Claims currently under consideration:	1-2
Currently rejected claims:			1-2
Allowed claims:				None

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2) in the reply filed on 02/03/2022 is acknowledged.
Claims 3-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II-VIII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji (Ji et al., “Assessment of measurement characteristics for rehydration of milk protein based powders”, 2016, Food Hydrocolloids, vol. 54, pages 151-161).  
Regarding claim 1, Ji teaches a protein powder (corresponding to skim milk powder (SMP)) with a contact angle of 60° obtained within 5 seconds of contact with water (page 156, column 1, paragraph 2), which falls within the claimed contact angle range and time frame.  Ji also teaches other protein powders (corresponding to micellar casein (MC) and agglomerated milk protein isolate (agglomerated MPI)) with a contact angle that falls within the claimed contact angle range and time frame (page 156, column 1, paragraph 2; Fig. 4A). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ji (Ji et al., “Assessment of measurement characteristics for rehydration of milk protein based powders”, 2016, Food Hydrocolloids, vol. 54, pages 151-161) as applied to claim 1 above.
Regarding claim 2, Ji teaches the invention as disclosed above in claim 1, including “wetting is the critical step in powder rehydration process, as powder materials with poor wettability have limited access to contact with water which then causes the formation of non-hydration regions” (page 152, column 1, paragraph 2).  Ji also teaches that “contact angle is usually used as a primary parameter to indicate the degree of wetting process” and that a small contact of less than 90° corresponds to good wettability (page 155, column 2, paragraph 3).  Since the protein powders taught by Ji develop a contact angle of less than 90° within 60 seconds (page 156, column 1, paragraph 2; Fig. 4A), they have good contact with water and a lower occurrence of non-hydration regions.  Although Ji does not teach a maximum oral processing time of 70 seconds, its disclosures of protein powders with wettability and a lower occurrence of non-hydration regions at least suggests that the disclosed powders are capable of achieving an oral processing time that is lower than that of powders with a contact angle of greater than 90°, which includes amounts overlapping the claimed oral processing time.  Furthermore, the Office does not have laboratory facilities to test claim limitations drawn toward determining oral processing time as claimed.  Accordingly, such oral processing time does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793